MOISE, Justice.
Relator instituted proceedings against -the Louisiana State Board of Health to -compel correction of its death records to •show that relator’s deceased mother, Anna 'Treadaway, born Lafitte, was a member of the white or Caucasian race. The specific .record involved is identified as “Ward District No. 52-5507, File No. 55, Registry No. 13,543.” From a judgment in favour • of relator, the defendant has appealed.
It is unnecessary to review the facts ■upon which the judgment a quo was predicated, since this Court does not have juris•diction of an appeal in a mandamus pro■ceeding to change a designation in vital •statistic records from “colored”, to “white”, -where the question of legitimacy is not at .issue. Constitution of 1921, Art. 7, Section 10; State ex rel. Thurber v. Board of Health of City of New Orleans, 153 La. 986, 96 So. 833; State ex rel. Allnet v. Board of Health of City of New Orleans, 155 La. 758, 99 So. 589.
For the reasons assigned, it is ordered that this case be transferred to the Court of Appeal for the Parish of Orleans, pursuant to-LSA-RS 13:4441, 4442, provided that the record shall be filed in that Court within thirty days from the date on which this decree shall become final, otherwise the appeal shall be dismissed.
HAWTHORNE, J., takes no part.